— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered July 18, 1985, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial in view of certain remarks made by the prosecutor during summation and the trial court’s failure to submit an identification charge to the jury. These claims, however, are unpreserved for appellate review since the defendant failed to object at trial either to the subject remarks or to the charge (see, CPL 470.05 [2]). Furthermore, the claims do not state a basis for reversal in the interest of justice. Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.